Citation Nr: 0020200	
Decision Date: 08/01/00    Archive Date: 08/09/00

DOCKET NO.  99-04 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
asbestosis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from March 1937 to October 
1961.

This appeal arose from an April 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which refused to reopen the previously 
denied claim for service connection for asbestosis.  In April 
1999, the veteran testified at a personal hearing at the RO.  
He was informed through October 1999 and March 2000 
supplemental statements of the case of the continued denial 
of his claim.


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for asbestosis by a rating action issued in March 1993.

2.  Statements from the veteran's private physician bear 
directly and substantially upon the specific matter under 
consideration, are neither cumulative nor redundant, and by 
themselves or with evidence previously assembled are so 
significant they must be considered in order to decide fairly 
the merits of the claim.

3.  The new evidence includes a medical opinion relating the 
veteran's shortness of breath and dyspnea to asbestos 
exposure in service.

4.  The veteran does not suffer from asbestosis related to 
his period of service.


CONCLUSIONS OF LAW

1.  The RO's March 1993 decision denying service connection 
for asbestosis is final.  38 U.S.C.A. §§ 5108, 7105 (West 
1991) (1999).

2.  The evidence submitted since the March 1993 denial is new 
and material; thus, the requirements to reopen the claim of 
entitlement to service connection for asbestosis have been 
met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).

3.  The veteran's claim for entitlement to service connection 
for asbestosis is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  Asbestosis was not incurred or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for 
asbestosis.  The RO denied this claim in March 1993 on the 
basis that the evidence did not show a diagnosis of 
asbestosis which could be related to his period of service.  
The veteran was notified of this denial on March 26, 1993; 
however, he failed to submit a timely appeal with this 
decision.  Therefore, the decision became final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991).  

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(c), absent submission of new and material evidence, 
the claim may not thereafter be reopened or readjudicated by 
VA.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1999); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  New 
and material evidence means evidence not previously submitted 
to agency decisionmakers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. 
§ 3.156(a) (1999).  First, it must be determined whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Secondly, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  Hodge v. 
West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence, 
submitted to reopen a claim, will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.  
Hodge, supra.  Upon reopening the claim, a determination must 
then be made as to whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  If 
the claim is well grounded, the claim may then be evaluated 
on the merits after ensuring that the duty to assist pursuant 
to 38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.  See 
Elkins v. West, 12 Vet. App. 209 (1999); Winters v. West, 12 
Vet. APP. 203 (1999).

Evidence which was of record at the time that the RO 
considered this case in March 1993 will be briefly 
summarized.  The service medical records indicated that the 
veteran was seen on October 19, 1953 for complaints of a 
cough, fever and chest pain.  A chest x-ray noted bilateral 
increased bronchial markings, particularly marked in the 
right lower and middle lobe with scattered extensions to the 
periphery.  The diagnosis was acute bronchitis.  By the 21st 
of October, 1953, his condition was noted to be improved.  
There was no further evidence of any complaints concerning 
his lungs made during the remainder of his service.

The veteran was examined by VA in December 1972 and October 
1974.  Neither examination showed any evidence of lung 
complaints.  The former examination noted that his lungs were 
clear to auscultation and percussion.  The latter examination 
included a chest x-ray that found that his lung fields were 
clear of any active disease.

In October 1992, the veteran was examined by VA after he 
complained of dyspnea on exertion, as well as of a cough.  He 
also noted left-sided chest pain.  He stated that he had been 
exposed to asbestos in service (the first indication of any 
such exposure).  The objective evaluation of the lungs found 
a few scattered rhonchi.  Pulmonary function tests (PFTs) 
were indicative of mild restrictive disease.  The impression 
was of chronic obstructive pulmonary disease (COPD).

The evidence added to the record since the March 1993 RO 
decision included VA outpatient treatment records developed 
between January 1988 and September 1994.  A July 1989 chest 
x-ray had shown a posterior soft tissue density which was 
thought to be a possible neoplasm.  On July 31, 1989, a chest 
tomography was performed, which showed prominence of the 
pulmonary vasculature and a redundant innominate artery 
compatible with his age.  The possible neoplasm was found to 
be prominent osteophytes in the thoracic spine; no neoplasm 
was identified.  On October 1992 chest x-ray found no 
pulmonary vascular congestion or infiltrate.  In January 
1993, his lungs were noted to be clear.  In April 1993, he 
complained of shortness of breath, which was not confirmed by 
clinical evaluation.  

On May 6, 1996, he was referred by his primary health care 
provider to another physician for the evaluation of dyspnea 
and shortness of breath.  He denied a cough and sputum.  He 
indicated that he had served in the Navy for over 24 years as 
a chief steward and cook; he stated that he had been exposed 
to asbestos.  The examination of the chest revealed equal 
breath sounds and no wheezes.  At deep inspiration, there 
were a few inspiratory crackles at the right base.  A chest 
x-ray reportedly showed mild fibrotic changes in the lung 
parenchyma at the bases.  PFTs showed mild restrictive 
disease.  The diagnosis was dyspnea of uncertain etiology.  
It was commented that he could have asbestos related lung 
disease and/or COPD.  On May 10, 1996, this physician 
submitted a statement in which it was commented that the 
veteran had been exposed to asbestos in service and that in 
all probability he had some mild asbestosis in looking at the 
chest x-ray.  However, his symptoms were out of proportion to 
his degree of pulmonary dysfunction; the cause of his dyspnea 
was multi-factorial, including chronic lung disease, obesity, 
age, diabetes and hypertension.

VA chest x-rays obtained in March and July 1997 noted that 
the veteran's lungs were free of active disease.  However, in 
August 1997, COPD was diagnosed.  He was examined by VA in 
December 1997.  He reported that he had had shortness of 
breath for the past 15 years, although it was much worse 
during the past year.  He indicated that he had been exposed 
to asbestos during his service.  He had also smoked a pipe 
between 1940 and 1950.  He reported no significant history of 
cough, hemoptysis, anorexia or productive cough.  He was 
mildly dyspneic after walking one block.  There was no 
evidence of peripheral cyanosis or clubbing.  His chest was 
symmetrical and his lungs were fairly clear to auscultation.  
PFTs displayed a moderate decrease in DSB.  A chest x-ray was 
negative.  The diagnosis noted a history of asbestos 
exposure, asymptomatic, with a chest x-ray negative for 
asbestosis.

On June 29, 1998, the veteran's private physician submitted a 
statement in which it was indicated that the veteran's 
shortness of breath and dyspnea were likely related to mild 
asbestosis, deconditioning, cardiac disease and moderate 
exogenous obesity.  He noted that he had diagnosed asbestosis 
based upon the veteran's 24 years of Naval service.  It was 
then stated that "[i]t is my opinion that [the veteran] has 
mild asbestosis which resulted from his exposure to asbestos 
containing products while a member of the United States 
Navy."

The veteran testified at a personal hearing at the RO in 
April 1999.  He claimed that he had worked in boiler rooms 
while in the Navy, thus being exposed to asbestos.  He 
reported that he had begun to have breathing problems six or 
seven years after his discharge, although asbestosis was not 
diagnosed until 1998.

VA re-examined the veteran in August 1999.  He reported that 
he had had breathing problems since 1959; these problems had 
gradually gotten worse.  He indicated that he had been using 
an inhaler since 1967.  He claimed that he was exposed to 
asbestos while working aboard Naval ships.  He stated that he 
had a productive cough with occasional white sputum, that has 
occasionally been tinged with blood.  He had mild dyspnea on 
exertion (walking 10 to 15 yards resulted in shortness of 
breath).  The objective examination found no evidence of 
clubbing, his chest was symmetrical, and the breath sounds 
were slightly impaired at the bases but were clear elsewhere.  
There was no wheezing or rhonchi.  PFTs revealed mild 
obstructive disease.  A chest x-ray was negative.  A CT of 
the scan of the lungs was also performed; this did not 
suggest asbestos related pleural disease.  The diagnoses were 
history of asbestos exposure, mild obstructive disease, with 
negative chest x-ray and CT scan.

In February 2000, the veteran's private physician submitted a 
statement wherein the veteran's history was again reported.  
He indicated that a chest x-ray had showed pleural 
thickening, as well as mild irregular opacities at both lung 
bases consistent with parenchymal fibrosis.  PFTs had 
demonstrated a mild restrictive defect with borderline 
obstruction.  It was commented that "[i]t is my opinion that 
[the veteran] unequivocally has pulmonary asbestosis."

After reviewing the evidence submitted since the March 1993 
RO denial, it is found that it bears directly and 
substantially upon the specific matter under consideration, 
and was not considered by the RO when it made its decision in 
March 1993.  Specifically, this evidence now includes a 
diagnosis of asbestosis which has been related to the 
veteran's period of service.  Moreover, it is so significant 
that it must be considered to decide fairly the merits of 
this claim.  This evidence therefore constitutes new and 
material evidence under 38 C.F.R. § 3.156(a), and the Board 
is required to reopen the previously denied claim of 
entitlement to service connection for asbestosis.

The Board must now determine whether the veteran's claim is 
well grounded.  To establish that his claim is well grounded, 
the veteran must produce competent evidence of a current 
disability; a disease or injury which was incurred in 
service; and a nexus between the disease or injury and the 
current disability.  Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997).  In this case, the veteran has stated that he was 
exposed to asbestos during his service in the Navy.  His 
assertions are presumed credible for the purpose of 
determining whether his claim is well grounded.  Considering 
these assertions in conjunction with the private physician's 
statements that the veteran has asbestosis related to such 
exposure, the Board finds that the claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board also 
finds that consideration of this claim on the merits can be 
done without first returning the case to the RO, since to do 
so would not prejudice the veteran since he has already 
argued the case on its merits.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

After reviewing the evidence of record, it is found that 
entitlement to service connection for asbestosis has not been 
established.  The Board notes the opinion of the private 
physician that the veteran currently suffers from asbestosis.  
However, the clinical basis for this finding is not clear.  
This physician has not presented any records, such as the 
results of a lung CT or biopsy, that would confirm this 
diagnosis.  Moreover, this physician admitted in June 29, 
1998 correspondence that he had diagnosed this condition 
primarily based upon the veteran's history of serving 24 1/2 
years in the Navy; however, there was no reference made by 
the examiner as to whether or not the veteran's service 
records were ever reviewed, nor is there any indication that 
the type of service rendered by the veteran was ever 
considered or whether that type of service would have exposed 
him to asbestos (he had been a chief steward and a cook).  
While  the veteran claimed to have worked in boiler rooms, it 
is noted that this contention is not consistent with his 
military occupational specialty of cook.  This examiner also 
never mentioned having seen the service medical records, 
which made no mention of exposure to hazardous materials, or 
the negative results of VA examinations conducted in December 
1972, October 1974, and October 1992 (which had found COPD 
but no asbestosis).  Most importantly are two VA 
examinations, one performed in December 1997, the other in 
August 1999.  The former examination had included chest x-
rays that were negative for asbestosis.  The latter 
examination also included a chest x-ray which showed no 
indications of asbestosis.  A CT scan of the lungs was also 
performed as part of the latter examination in order to 
specifically search for indications of asbestosis; this found 
absolutely no evidence of any asbestos-related pleural 
disease.  He was diagnosed with COPD, which was first noted 
in 1992; however, there was no evidence offered to suggest 
that this disorder is etiologically related to the acute 
bronchitis treated in October 1953, nor is there any 
indication of continuity of symptomatology to which to relate 
this disorder.  See 38 C.F.R. § 3.303(b) (1999); Savage v. 
Gober, 10 Vet. App. 488 (1997).

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claim for service 
connection for asbestosis.


ORDER

Having submitted new and material evidence, as well as a well 
grounded claim, the veteran's claim of entitlement to service 
connection is reopened, and to this extent only, granted.

Service connection for asbestosis is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

